Citation Nr: 0933777	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include psychiatric disorders other than 
PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Board remanded the case for additional 
development.  

As the claim progressed, the Veteran was diagnosed with 
psychiatric disorders other than PTSD.  Therefore, the claim 
should be characterized as one for service connection for 
PTSD, to include psychiatric disorders other than PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam 
order).  The issue is properly stated on the title page of 
this decision.

The claim of service connection for a psychiatric disorder 
other than PTSD, a personality disorder or alcoholism, is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

The Veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the current diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2003.  The Veteran was notified of the evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date of the claim and for the degree of 
disability assignable).  

To the extent that the VCAA notice of the effective date of 
the claim and for the degree of disability assignable was not 
provided, the notice was deficient, but as the claims of 
service connection are denied, no effective date or 
disability rating can be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
the Veteran with respect to the limited content defect. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service personnel records and service treatment records.  
Pursuant to the Board remand, the RO has attempted through 
the U.S. Army and Joint Services Research Center to verify 
the Veteran's claimed in service-stressor, but a negative 
response was provided to the RO's inquiry.  The Veteran has 
not identified any additional pertinent records.  The Veteran 
was afforded a VA psychiatric examination in April 2009.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

PTSD

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  



Factual Background

The Veteran's service treatment records contain no diagnosis, 
complaint, or abnormal finding pertaining to PTSD.  A 
December 1969 report shows that the Veteran underwent a 
mental health evaluation.  The report reflects that at the 
time, the Veteran had problems with his wife and was 
depressed and anxious.  The clinician provided an impression 
of situational depressive reaction; acute, moderate to 
severe, magnified by drug use.  The Veteran was advised to 
discontinue drug use.  He was psychiatrically cleared for 
administrative or disciplinary action.  

The Veteran's DD 214 that shows his military occupational 
specialty (MOS) was Chemical Equipment Repairman.  He was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal with Device, Expert 
(Riffle M14) and 2 Overseas Bars.  

The service personnel file shows military offenses for which 
administrative proceedings were instituted.  These include a 
charge of failure to obey a lawful order, several 
unauthorized absences, sleeping at the post of duty, wrongful 
use of provoking words to a superior, and drunk and 
disorderly conduct.  He was confined for 13 days from August 
13, 1970 to August 25, 1970.  

In a stressor statement submitted in 1986, the Veteran stated 
that he came under mortar attack from the enemy, while 
standing in formation in Vietnam during his 21st birthday.  
He also related that a friend in service committed suicide 
and that he came under sniper attacks at different times.  

A July 1986 VA examination report reflects a history of drug 
use since service, multiple DUI's post-service and 
incarcerations.  The examiner diagnosed poor adult adjustment 
disorder, long-standing, prior to service.  PTSD was not 
found.  A second VA psychiatric examination report provided a 
diagnosis of passive dependent personality disorder with 
schizoid and paranoid tendencies, and with angry defiant 
transference to authority.  

In May 1987 a clinician indicated he had counseled the 
Veteran in July 1986, and he opined that the Veteran suffered 
from a number of symptoms of PTSD, to include his inability 
to obtain and maintain employment and serious problems with 
interpersonal relationships.  An August 1987 clinical note 
contains a diagnosis of PTSD by history, and dysthimic 
disorder. 

A January 1995 VA examination report failed to find PTSD.  
The Veteran provided a history of treatment, to include 
hospitalizations, for alcohol abuse.  The examiner diagnosed 
alcohol intoxication, dependence and abuse.  

In July 1995, the Veteran was hospitalized for PTSD, ethanol 
dependence and polysubstance abuse.  

In November 1996, a social worker interviewed the Veteran and 
noted that he reported several in-service stressors, to 
include the death by suicide of a friend, firing at the enemy 
and recovering their bodies, seeing dead bodies, and 
witnessing a Vietnamese boy being paraded around the village 
blind folded to shame him for theft.  

March 2001 and March 2002 emergency room reports reflect that 
the Veteran was admitted for alcohol intoxication.  

In an August 2003 statement the Veteran indicated that he 
came under enemy fire while on guard duty, as well as fire, 
incoming mortar rounds and small arms fire.  He also stated 
that he saw members of the Viet Cong and some of his soldier 
friends getting killed.  

Social Security Administration (SSA) reports dated in 
December 1993, show that the Veteran was awarded disability 
benefits for and antisocial personality disorder. A November 
2001 SSA report that shows that the Veteran was in receipt of 
disability benefits for a primary diagnosis of a personality 
disorder and a secondary diagnosis of PTSD.  

A November 2001 mental health evaluation report provided 
diagnoses of a history of alcohol dependence, a history of 
PTSD and a history of antisocial personality.  The Veteran 
reported that he had been charged with attempted murder 
against a sergeant while in the military.  The Veteran 
related that after spending 72 hours in the jungle, he was 
hungry and tired and the sergeant asked him to put on a shirt 
and he put a gun to the sergeant.  He stated that he was 
imprisoned for 21 days and was eventually court martial.  

In a stressor statement in October 2003, the Veteran reported 
seeing the bodies of Viet Cong after and attempted attack.  

On VA examination in December 2003, the Veteran was diagnosed 
with alcohol dependence, marijuana abuse and a personality 
disorder, not otherwise specified.  PTSD was not found. 

An intake assessment record from July 2004 shows the Veteran 
stated that he was in Vietnam, in a combat zone, from 1969 to 
1971.  He related his PTSD to time spent incarcerated in 
service.

In May 2005, the Veteran asserted that he was incarcerated at 
the Long Bing Jail after problems with his first sergeant.

A VA clinical note in May 2006, recorded a diagnosis of PTSD 
and polysubstance dependence.  The Veteran reported being 
mortared and seeing mutilation and death while on active 
duty.  Another clinical report noted that the Veteran 
described seeing dead bodies and the death by suicide of a 
friend.  In June 2006, the Veteran related witnessing his 
friends killed and wounded in combat.  

A report of contact dated in February 2007, shows that the 
Veteran claimed to have PTSD as a result of bombing all 
around him while he was incarcerated in service.  

A February 2007 memorandum from the Joint Services Records 
Research Center (JSRRC) coordinator at the RO determined that 
the stressors provided by the Veteran were insufficient to 
send to JSRRC for corroboration.

Pursuant to the July 2007 Board remand, the RO requested 
JSRRC to verify the Veteran's alleged stressor.  In July 
2008, JSRRC was unable to verify that during the Veteran's 
incarceration at Long Binh military jail from August 13, 1970 
to August 25, 1970, Long Binh was subjected to bombing 
attacks.  A Historical Supplement revealed that on September 
2, 1970, a fire broke out on a high explosive pad in Sub 
Depott II, Long Binh Ammunition Sub.  No U.S. casualties were 
reported.  Additionally, on August 16, 1970, an explosion was 
noted at Bien Hoa.  No U.S. casualties were reported.  

On VA examination in April 2009, the examiner recorded a 
history of psychosis, dementia, alcohol abuse and other 
substance problems.  The Veteran provided a history of 
exposure to life threatening situations in service, to 
include coming under enemy fire, seeing dead bodies and 
wounded soldiers.  The examiner noted that the Veteran's 
symptoms appeared to be dominated by dementia.  The examiner 
described the Veteran as disinhibited, dramatic, slightly 
provocative, and agitated.  He appeared to have confabulated 
information and was a poor historian.  The examiner diagnosed 
dementia and opined that the diagnosis could not be linked to 
service without resorting to speculation.  The examiner also 
diagnosed mood disorder with depression, anxiety and 
psychosis, secondary to dementia.  The examiner noted that 
given the lack of a verified stressor or reliable 
information, and the Veteran's cognitive impairment due to 
dementia, a diagnosis of PTSD was not possible.  The examiner 
added that there were no diagnoses associated with the 
Veteran's experiences in service, therefore, the stressor 
statement was not inclusive of dementia or the mood disorder.   

An August 2009 reply from JSRRC noted that a valid stressor 
was not provided for research purposes.  

Analysis

PTSD was not affirmatively shown to be have been present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also by regulation the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified, that is, he is 
not competent, through education, training, or experience to 
offer a medical diagnosis of PTSD.  For this reason, the 
Board rejects the statements of the Veteran that he has PTSD 
related to service.

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

As previously explained, by regulation the diagnosis of PTSD 
requires medical evidence diagnosing the condition in 
accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).  For this reason, 
PTSD is not a simple medical condition that a lay person is 
competent to identify, and the Board rejects the statements 
of the Veteran that he has PTSD because it is not a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

Although the record documents a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element in order to establish service connection.  In 
addition to the diagnosis, there must be credible supporting 
evidence that the claimed in-service stressor occurred.

The service records do not include a combat citation or other 
evidence that the Veteran engaged in combat, including a 
Combat Infantryman Badge.  Additionally, the JSRRC was unable 
to verify any bombing attacks at Long Binh during the 
Veteran's incarceration at Long Binh military jail from 
August 13, 1970 to August 25, 1970.  While the clinical 
treatment notes recorded the Veteran's reports of exposure to 
combat, he failed to provide sufficient detail or information 
to enable corroboration.  For these reasons, the Board finds 
that the Veteran was not involved in combat and his 
statements alone are insufficient to establish the occurrence 
of any in-service stressor to support the diagnosis of PTSD. 

As for the noncombat stressor, the Veteran asserts that he 
witnessed a friend's suicide, saw and recovered dead bodies, 
saw wounded soldiers, and witnessed a Vietnamese boy paraded 
around the village blind folded as punishment for theft.  

There is no credible supporting evidence that the in-service 
stressors actually occurred and the evidence of the actual 
occurrence of the noncombat in-service stressors cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet.App. 389, 395-96 (1996).  

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that the 
Veteran was in combat or that the noncombat stressors 
actually occurred, the Board rejects the current diagnosis of 
PTSD related to combat service.  

Without credible supporting evidence of any alleged in-
service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is denied.  


REMAND

On the claim of service connection for a psychiatric disorder 
other than PTSD, a personality disorder or alcoholism, the 
record includes diagnoses of dysthimic disorder, dementia, 
mood disorder with depression, and anxiety and psychosis, 
secondary to dementia.  As the psychiatric diagnoses arise 
from the same symptoms for which the Veteran seeks benefits, 
the diagnoses do not relate to entirely separate claims not 
yet filed by the Veteran.  Rather, the diagnoses need to be 
been considered to determine the nature of the Veteran's 
current condition relative to his claim.  Clemons, supra.  

Accordingly, the case is REMANDED for the following action:

1.  On the claim of service connection 
for a psychiatric disorder other than 
PTSD, a personality disorder or 
alcoholism, provide the Veteran VCAA 
notice and develop the claim in 
accordance with the duty to assist.  
38 C.F.R. § 3.159.  

2.  After the above development is 
completed, adjudicate the claim of 
service connection for psychiatric 
disorder other than PTSD, a personality 
disorder or alcoholism.  If the benefit 
sought is denied, provided the Veteran 
and his representative a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


